Citation Nr: 1609860	
Decision Date: 03/11/16    Archive Date: 03/22/16

DOCKET NO.  14-38 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether the appellant's room and board costs at her independent living retirement community can be considered an unreimbursed medical expense for purposes of computing her nonservice-connected (NSC) death pension benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

H.W. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from November 1945 to August 1946.  The appellant is his surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2012 decision by the Department of Veterans Affairs (VA) Regional Office (RO) and Pension Management Center (PMC) in Milwaukee, Wisconsin, which denied entitlement to death pension benefits.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The appellant's residential independent living retirement community does not provide her with medical services or assistance with two or more activities of daily living.


CONCLUSION OF LAW

The appellant's room and board costs at her independent living retirement community may not be included as an unreimbursed medical expense for the purpose of computing death pension award.  38 U.S.C.A. §§ 1541, 5107 (2014); 38 C.F.R. §§ 3.23, 3.272 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part 
 at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), established an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of the evidence he or she should submit and of the assistance VA will provide to obtain evidence on the claimant's behalf.  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence. 

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015). 

In this case, the appellant was provided notice in a letter dated in September 2012 regarding what information and evidence is needed to substantiate her claim for death pension benefits, as well as what information and evidence must be submitted by the appellant and what information and evidence will be obtained by VA.  The appellant had ample opportunity to respond prior to issuance of the rating decision on appeal.

In any event, the appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior cases law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing harmful or prejudicial error normally falls on the party attacking the agency's determination).  See also Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The Board finds the RO has also provided appropriate assistance.  The appellant's medical condition is not in contention, so medical examination is not appropriate or required.  The appellant has been advised of her entitlement to a hearing before the Board in support of her appeal; she has declined such a hearing but has participated actively in the appeal process by providing documentary evidence in support of her claim.

In this case, the appellant has been continuously represented by an experienced National Service Organization in this matter who has submitted argument in support of her claim.  These arguments have included a discussion of the reasons why VA should interpret the appellant's independent living center expenses as deductible medical expenses.  Thus, the Board finds that the appellant has actual knowledge as to the information and evidence necessary for him to prevail on her claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the appellant.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (indicating that remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield, 499 F.3d 1317.  Therefore, the Board finds that duties to notify and assist have been satisfied and will proceed to the merits of the issue on appeal.

Legal Criteria

VA shall pay a pension to the surviving spouse of each Veteran of a period of war who met the qualifying service requirements.  38 U.S.C.A. § 1541.

The maximum annual rate of improved pension for a surviving spouse living alone is as specified in 38 U.S.C.A. § 1541(b).  The amount shall be increased from time to time under 38 U.S.C.A. § 5312.  38 C.F.R. § 3.23(a).  The maximum rate of improved pension above shall be reduced by the amount of the countable annual income of the surviving spouse.  38 C.F.R. § 3.23(b).  Payments of any kind from any source shall be counted as income during the 12-month annualization period in which received, unless specifically excluded under section 3.272.  38 C.F.R. § 3.271.

Specific exclusions from countable income include medical expenses.  38 C.F.R. § 3.272(g).

Unreimbursed medical expenses (UMEs) will be excluded from a surviving spouse's income when all of the following requirements are met: (i) they were or will be paid by a surviving spouse for medical expenses of the spouse, veteran's children, parent and other relatives for whom there is a moral or legal obligation of support; (ii) they were or will be incurred on behalf of a person who is a member or constructive member of the spouse's household; and, (iii) they were or will be in excess of 5 percent of the applicable maximum annual pension rate or rates for the spouse (including increased pension for family members but excluding increased pension because of the need for aid and attendance or being housebound) as in effect during the 12-month annualization period in which the medical expenses were paid.  38 C.F.R. § 3.272(g)(2). 

"Nursing home" means (1) any extended-care facility licensed by a State to provide skilled or intermediate-level nursing care; (2) a nursing home care unit in a State veterans' home that is approved for payment by VA; or, (3) a VA Nursing Home Care Unit.  38 C.F.R. § 3.1(z).

If a beneficiary or dependent, or other person for whom medical expenses may be allowed, is maintained in a home, assisted-living facility, or other institution because the individual needs to live in a protected environment, all unreimbursed fees paid to the institution for custodial care ("room-and-board") and medical or nursing care are deductible expenses, as long as (1) a licensed physician certifies that the individual has a medical condition that makes such a level of care necessary; or, (2) VA has determined the individual is entitled to A&A or Housebound benefits as a beneficiary or the spouse of a Veteran entitled to compensation at the 30-percent rate or higher.  See M21-1MR,V.iii.1.G.43.h (Custodial Care, Including Assisted-Living Facilities).

In October 2012 the Veterans Benefits Administration (VBA) published Fast Letter 12-23, subject: Room and Board as a Deductible Unreimbursed Medical Expense.  The Fast Letter states that M21-1MRV.iii.1.G.43.h appears to provide that room and board may be considered equivalent to custodial care.  However, as defined by Medicare, custodial care assists persons with ADLs.  To preserve the integrity of the pension program, VBA interprets VA regulations to provide as follows: the cost of room and board at a residential facility is a UME if such facility provides custodial care to the individual (i.e., if the facility assists the individual with two or more ADLs).  If the facility does not provide the claimant with custodial care, VA will not deduct room and board at that facility but will deduct the cost of any medical or nursing services obtained from a third-party provider. 

VBA Fast Letter 12-23 also distinguishes between Instrumental Activities of Daily Living (IADLs) and ADLs, citing 38 C.F.R. § 4.124a, Note 3 (schedule of ratings for neurological conditions and convulsive disorders).  Per that regulation, IADLs are activities other than self-care that are needed for independent living such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguishable from ADLs, which refer to basic self-care and include bathing or showering, dressing, eating, getting in and out of bed or chair and using the toilet.  As a general rule, IADLs are not UMEs for pension purposes because such assistance is not a medical or nursing service.  However, VA will deduct the cost of assistance for IADLs from the individual's income when the individual is entitled to pension at the A&A or housebound rate and the facility provides medical services or assistance with ADLs to the individual.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Factual Background and Analysis

The appellant contends that her monthly payments to Wexford Place Retirement Community (Wexford Place) should be excluded from her countable income for VA death pension purposes.  She maintains that because of her dementia, diabetes, dizziness, confusion, unsteady gait, and vision loss, the services Wexford Place provides are necessary medical care and these payments should be considered UMEs.  In other words, she could not function alone in a normal apartment.  

With her application, the appellant submitted a Housebound/A&A examination report dated in June 2012.  The examining physician indicated that the appellant is able to feed herself, but she is unable to prepare her own meals.  She requires assistance in bathing and tending to other hygiene needs.  The physician did not answer whether the appellant required nursing home care and only noted "assisted" in the box.  She requires mediation management, but her son takes care of her financial affairs.  The examiner described the appellant as having a good appearance who "needs some help dressing."  She has ok motion in both lower extremities, but does fall frequently and uses a walker.  The examiner indicated that the appellant was able to go out with family a few times a week.  The examiner did not, however, provide an explanation for many of the questions as required in the examination form-such as his finding that the appellant needs assistance in bathing and tending to other hygiene needs.  

The appellant also submitted an October 2012 "Statement of Services" from Wexford Place.  It noted that the appellant's primary disabilities requiring regular assistance are dementia, diabetes, dizziness, confusion, unsteady gait, and left vision field loss.  The assisted living center assists the appellant by providing the following: observation, meals, homemaker services, and transportation.  It indicated that the appellant is paying a total of $2320.00 per month "to help him/her avoid the hazards incident to daily living," and are not reimbursed by any private insurance or local/state/federal program.  

In a Medical Profile Report from the Home Care Aide received by VA in March 2013, she noted that the appellant lives alone.  She is hard of hearing, and wears glasses and dentures.  She is confused at times.  The nurse noted the appellant is unsteady on her feet, tires easily with activity, and has difficulty breathing with activity.  The appellant consumes a regular diet that is prepared and served by the home care aides.  The nurse did not check off any boxes related to personal care-such that the appellant does not require help with bathing, dressing, oral care, skin care, toileting, etc.  Wexford Place provides an emergency pull system, and the aide assists with water exercise and performs daily range of motion testing.  The aide monitors the appellant getting out of bed each day.  The aide performs the following IADLs: vacuuming, dusting, clean bathroom, make bed, do laundry, change linen, wash dishes, and grocery shopping.  The appellant has medication management by a nurse and requires transport via van or wheelchair van.  

Upon careful review of the evidence above, the Board finds that the RO properly excluded the cost of room and board as an UME toward computation of the amount of the appellant's pension. 

The Board finds that the most probative evidence as to the nature of her living situation at Wexford House are the submissions of a staff nurse in March 2013 describing the home care aide assistance provided to the appellant at Wexford House and the October 2012 letter from Wexford House itself indicating that it provides the appellant with observation, meals, homemaker services, and transportation.  

The Board has considered the June 2012 aid and attendance examination in which the appellant's physician indicated that he needed help with dressing and bathing.  This physician is certainly competent and credible in his statements, but these opinions are outweighed by the more probative evidence discussed above-namely, the home care aide report and statement of services from Wexford Place.  Moreover, the June 2012 physician did not include a discussion/explanation, as requested in the examination form, as to why the appellant needed the assistance of others with bathing and hygiene needs and whether she requires nursing home care.  In other words, the statements as to the type of services provided by Wexford Place is clearly described in the home care aide form and statement of services, and this far outweighs the incomplete findings of the June 2012 physician's opinion.  

The June 2012 medical examination indicates the appellant needs assistance bathing and tending to other hygiene needs.  However, the facility has specifically indicated that they do not provide the appellant with ADLs such as bathing, dressing, feeding, toileting, etc., although it does provide some IADLs.  Thus, the evidence does not establish that the facility provides the claimant assistance with at least two ADLs, and it does not meet the standard of providing custodial care. 

The evidence of record does not suggest that the residential community is a medical provider or that the appellant's residential fees go to the acquisition of medical services.  Importantly, the services provided by Wexford Place are not reimbursable by any private insurance or local/state/federal programs.  

In sum, based on the evidence and analysis above the Board has found that the appellant's room and board payments to her residential facility cannot be considered an unreimbursed medical expense for the purpose of computing her nonservice-connected death pension benefits.  Accordingly, the appeal must be denied.

In reaching the above conclusions, the Board has sympathetically reviewed the evidence of record and has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

The appeal is denied.


____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


